IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
.ATHENS DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3:19-CR-1(002)

JOSHUA WOODEY

 

ORDER ON MOTION FOR REDUCTION IN SENTENCE UNDER 18 U.S.C. §
3582(c)(1)(A) - COMPASSIONATE RELEASE

 

 

 

Upon motion of & the defendant for a reduction in sentence, pursuant to 18 U.S.C. § 3582(c)(1)(A),

and after considering the applicable factors set forth in 18 U.S.C. § 3553(a) and the applicable policy
statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

DENIED WITHOUT PREJUDICE because the defendant has neither exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A); nor have 30 days lapsed since receipt of the
defendant’s request by the Warden of the defendant’s facility.

So ordered this V4 day of , 2020.

 

   

QC.

C.ASHLEYROWAL CO
SENIOR U.S. DISTRICT JUDGE

 

 

 

 

 

 

 
